Exhibit 2 TRANSACTIONS The following table sets forth all transactions with respect to Shares effected in the last sixty days by the Reporting Persons on behalf of the Reporting Persons in respect of the Shares, inclusive of any transactions effected through 4:00 p.m., New York City time, on September 1, 2015.Except as noted, all such transactions were purchases or sales of Shares effected in the open market, and the table includes commissions paid in per share prices. Transaction Date Reporting Person Effecting Transaction Buy/Sell or Other Acquisition/ Disposition Quantity Price 07/06/15 40 North Investments LP Buy 07/07/15 40 North Investments LP Buy 07/08/15 40 North Investments LP Buy 07/08/15 40 North Investments LP Buy 07/09/15 40 North Investments LP Buy 07/09/15 40 North Investments LP Buy 07/10/15 40 North Investments LP Buy 08/24/15 40 North Investment Partners LP Buy 08/25/15 40 North Investment Partners LP Buy 09/01/15 40 North Investments LP Disposition* N/A 09/01/15 40 North Latitude Fund LP Acquisition** N/A 09/01/15 40 North Investment Partners LP Disposition* N/A 09/01/15 40 North Latitude Fund LP Acquisition** N/A 09/01/15 40 North Latitude Fund LP Disposition*** N/A 09/01/15 40 North Latitude Master Fund Ltd. Acquisition**** N/A 09/01/15 40 North Latitude Master Fund Ltd. Disposition*** N/A 09/01/15 40 North Latitude SPV-C LLC Acquisition**** N/A * By distribution to the Reporting Person named on the next line ** By distribution from the Reporting Person named on the previous line *** By contribution to the Reporting Person named on the next line **** By contribution from the Reporting Person named on the previous line
